Citation Nr: 0028402	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  99-17 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether the Regional Office committed clear and 
unmistakable error in its May 1949 decision denying service 
connection for chronic diphtheria residuals.  

2.  Entitlement to service connection for a bilateral hip 
disorder to include arthritis.  

3.  Entitlement to service connection for a bilateral knee 
disorder to include arthritis.  

4.  Entitlement to service connection for dental trauma 
residuals including the loss of the upper front teeth.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from May 1946 to March 1949 
and from October 1950 to October 1951.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 1999 rating decision of the New Orleans, Louisiana, 
Regional Office (RO) which, in pertinent part, determined 
that the veteran had not submitted a valid claim as to 
whether it had committed clear and unmistakable error in its 
May 1949 rating decision denying service connection for 
chronic diphtheria residuals and denied service connection 
for both arthritis of the hips and the knees and dental 
trauma residuals.  In July 1999, the RO determined that new 
and material evidence had not been submitted to reopen the 
veteran's claim of entitlement to service connection for 
tonsillitis.  That issue was in a statement of the case, but 
no substantive appeal is on file before the Board.  The 
veteran has been represented throughout this appeal by the 
Veterans of Foreign Wars of the United States.  

The veteran may have submitted an informal claim of 
entitlement to a total rating for compensation purposes based 
on individual unemployability.  It appears that the RO has 
not had an opportunity to act upon the claim.  There are 
other issues that have been in a statement of the case, but 
for which a substantive appeal is not of record before the 
Board.  Absent an adjudication, a notice of disagreement, a 
statement of the case, and a substantive appeal, the Board 
does not have jurisdiction over the issue.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993); Black v. Brown, 10 Vet. App. 279, 284 (1997); 
Shockley v. West, 11 Vet. App. 208 (1998).  Jurisdiction does 
matter and it is not "harmless" when the Department of 
Veterans Affairs (VA) fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Veterans Law Judge cannot have jurisdiction 
of the issue.  38 C.F.R. § 19.13 (1999).  The United States 
Court of Appeals for Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(1999).  


REMAND

In an October 2000 written statement, the veteran requested a 
hearing before a VA hearing officer.  This notice was 
received after the case came to the Board, but before a 
decision was entered.  The requested hearing has not been 
conducted.  Accordingly, this case is REMANDED for the 
following action:

The RO should schedule the veteran for 
the requested hearing before a VA hearing 
officer.  The veteran and his 
representative should be notified of the 
time and place to appear for the hearing.

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
due process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claims.  


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


